Mr. Justice Musser
delivered the opinion of the court:
Plaintiff in error was convicted of violating sec. 1256 of the Municipal Code of the city and county of Denver. The section is as follows: “It shall be unlawful for any person, firm or corporation to keep open or conduct any butcher shop, meat market or grocery store, or to expose or offer for sale, or sell any meats, fish, game, poultry, groceries or provisions on the first day of the week, commonly called Sunday.”
It does not appear that the section, as framed, will promote the peace, welfare, health or other ends for the promotion of which the police power of the city may be exercised. Upon the authority of Denver v. Bach, 26 Colo. 530, and for the reasons there given the section of the Municipal Code under which plaintiff in error was convicted, is invalid.
The judgment will, therefore, be reversed and the cause remanded with instructions to dismiss the complaint. Reversed and remanded.
Decision en banc.
All the justices concurring.